CERCONE, Judge:
This is an appeal from the order of the Court of Common Pleas of Dauphin County dismissing appellant’s Post Conviction Hearing Act (PCHA) petition without an evidentiary hearing. We affirm in part and reverse in part.
On August 7, 1980, a jury found appellant guilty of robbery. Post-verdict motions were filed, denied, and appellant was sentenced to imprisonment for a term of seven and *213one-half to fifteen years. On direct appeal appellant’s sole contention was that the evidence was insufficient to sustain the verdict. A panel of this Court found appellant’s sufficiency argument meritless and affirmed the judgment of sentence per curiam. Commonwealth v. Thomas, 303 Pa. Super. 580, 450 A.2d 187 (1982). Appellant’s petition for allowance of appeal was denied by the Supreme Court on November 30, 1982. In December of 1982, appellant filed a pro se PCHA petition. Counsel was then appointed and filed a supplemental petition in February of 1983. On September 12, 1983, the court below denied the petition without a hearing and this appeal followed.
Appellant contends that an evidentiary hearing should have been held on the allegations contained in his PCHA petition. Those allegations are: (1) he was illegally sentenced because he was denied his right of allocution and that trial counsel was ineffective in both failing to inform him of that right and in not appealing the denial thereof; (2) trial counsel was ineffective in not requesting that the jury be instructed on the various degrees of robbery; and (3) trial counsel was ineffective in failing to request a mistrial after a Commonwealth witness arguably implied that appellant had a prior criminal record.1
In pertinent part, the PCHA provides: “the court may deny a hearing if the petitioner’s claim is patently frivolous and is without a trace of support either in the record or from other evidence submitted by the petitioner.” 42 Pa.C. S.A. § 9549(b). “While the right to an evidentiary hearing is not absolute, unless the PCHA court is certain of the total lack of merit of an issue raised in a PCHA petition, a hearing should be held on the issue.” Commonwealth v. Rhodes, 272 Pa.Super. 546, 555, 416 A.2d 1031, 1035-36 (1979). Judged by these standards, we are of the opinion that while one of appellant’s claims is indeed patently *214frivolous, the remaining two contentions have possible merit and, therefore, warrant a hearing.
We first conclude that appellant’s argument that his trial counsel was ineffective in failing to request that the jury be instructed on the lesser degrees of robbery is patently frivolous. Accordingly, we find no error in not conducting an evidentiary hearing regarding this particular issue.
As we recognized on appellant’s direct appeal, the primary basis for his conviction of robbery in the first degree2 was the testimony of Jean Shank who was employed at the Paxtang Daily Market. She testified that while she was operating the cash register, appellant placed his hand in the register drawer and began removing the bills. When Mrs. Shank protested, appellant told her: “Shut up lady. I have a gun, and I want your money.” (N.T. at 16). Appellant’s defense was alibi. Hence under the evidence presented appellant had to be found guilty of robbery in the first degree or acquitted. “If under the evidence presented in a criminal case the defendant must be found guilty of the offense charged or be entitled to an acquittal, the jury need not be instructed as to lower grades to which the evidence does not relate.” Commonwealth v. Showalter, 275 Pa.Super. 1, 4, 418 A.2d 580, 582 (1980); Commonwealth v. Wilds, 240 Pa.Super. 278, 362 A.2d 273. Since the evidence did not support a charge on the lesser degrees of robbery, counsel cannot be found ineffective for failing to request such an instruction. Commonwealth v. Hubbard, 472 Pa. 259, 372 A.2d 687 (1977).
With respect to the contention that counsel was ineffective in failing to assert appellant’s right to allocution prior to sentencing, we are constrained to reverse and remand for a hearing. The Commonwealth maintains that no hearing was warranted because appellant’s PCHA petition did not contain supporting allegations as to how he was prejudiced by a denial of allocution. However, in the recent *215en banc case of Commonwealth v. Brown, 342 Pa.Super. 249, 492 A.2d 745 (1985), a majority of the court rejected this exact contention. In Brown four judges were of the opinion that allocution is such an important right that where the record confirms the petitioner was not afforded the right to speak prior to sentencing, relief is warranted notwithstanding the absence of any alleged prejudice arising from the denial of that right. In the case at bar, the record reveals that appellant was not invited by the court to speak prior to sentencing. Hence appellant’s allocution issue is clearly not frivolous despite his failure to allege any resulting prejudice. Thus the lower court erred in dismissing appellant’s PCHA petition without holding a hearing on this issue.
Lastly, appellant argues that he was denied effective assistance of counsel when his attorney failed to object or request a mistrial when a police officer testified on direct examination by the prosecutor that:
The defendant stated to me that if I could assure him his parole officer would rescind the probation detainer or parole detainer that was holding him in prison, and he could obtain bail, he would give me a statement implicating himself and another individual in this robbery. (N.T. at 74).
Appellant contends that the reference to a parole or probation detainer indicated to the jury that he had a prior criminal record. We cannot say that this contention is patently frivolous. The lower court, however, felt that even if the witness’s testimony amounted to an improper reference to a prior criminal record, counsel’s failure to object could be deemed harmless error in view of the Commonwealth’s overwhelming evidence of guilt. Perhaps so. Nonetheless, the claim does have arguable merit and warrants a hearing on why counsel failed to take any action.3
*216In sum, we find that two of the claims advanced by appellant are not patently frivolous. On these two issues, therefore, we will remand for an evidentiary hearing by the PCHA court.
Affirmed in part; reversed and remanded in part. Jurisdiction is relinquished.
CIRILLO, J., files a concurring and dissenting opinion.

. We note that appellant did not waive his claims of ineffective assistance of counsel by virtue of his failure to raise them on direct appeal because trial counsel also represented him at that stage. See Commonwealth v. Dancer, 460 Pa. 95, 331 A.2d 435 (1975).


. 18 Pa.C.S.A. § 3701(a)(l)(ii).


. The Commonwealth, in addition to adopting the lower court’s harmless error analysis, speculates that counsel had a reasonable basis for not objecting. The Commonwealth may ultimately be proved correct. However, absent an evidentiary hearing on this issue, we must reserve *216judgment. See Commonwealth v. Box, 305 Pa.Super. 81, 451 A.2d 252 (1982).